EXHIBIT 10.1
 
October 18, 2013
 
Mr. Kenneth Hill, Chief Executive Officer
 
Victory Energy Corporation
 
3355 Bee Caves Road
 
Austin, Texas 78746
 
Dear Kenny,
 
Please accept this letter as my resignation from the board of directors of
Victory Energy Corporation, effective immediately. My resignation is not a
result of a disagreement with the company but rather I have decided to pursue
other business interests and wish the board and shareholders well as you
continue to move the Company forward.
 
Sincerely,
 
/s/ Robert J. Miranda
Robert J. Miranda, CPA
2801 West Coast Highway, Suite 370
Newport Beach, California 92663